[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This proceeding comes before the court as a hearing in damages, the defendant John J. Mercede, Sr. having been defaulted for failure to plead on May 22, 2001. Plaintiff, Diserio Martin O'Connor  Castighoni, LLP., a law firm, seeks to recover for attorney's fees incurred by the defendant pursuant to a written retainer agreement between the parties dated May 11, 2000. In a second count the plaintiff requested reasonable fees based on quantum meruit.
The defendant, appearing pro se, was present at the court hearing in damages and while the court explained the nature of the proceeding and that the defendant had been defaulted for failure to plead. Accompanying the defendant was his son, Michael. (Michael was a defendant in the lawsuit instituted by the plaintiff law firm on behalf of the defendant John J. Mercede, Sr.). The defendant here advised the court that he did not wish to defend this matter further, and would "throw himself on the mercy of the court."
In the action instituted by the plaintiff law firm on behalf of the defendant John J. Mercede, Sr. against his son Michael and his wife, the plaintiff had performed substantial work as testified to by Richard Castiglioni, a partner. The retainer agreement between the parties calls for a contingent fee of 33.3% of any settlement or judgment. In the agreement the defendant agreed not to settle his claim without the written consent of the plaintiff, while retaining full authority to determine and authorize the amount of the settlement at anytime. The evidence does not discloses however, a definitive settlement of the case between the defendant and his son. There was similarly no judgment in that case since the defendant, through other counsel and over the objection of the plaintiff, withdrew the case prior to judgment.
Nevertheless, the plaintiff performed substantial legal work on the defendant's behalf, and at his request. The plaintiff is entitled to its reasonable fees on a quantum meruit basis, has filed an affidavit with a breakdown of the charges, and Mr. Castiglioni testified fully as to the circumstances of the underlying case. The plaintiff asks for $38,208 in attorney's fees and $1,557.62 in costs and disbursements. CT Page 15787
Having reviewed the affidavit of the plaintiff, and heard the testimony of Mr. Castiglioni, the court finds the reasonable value of the plaintiffs services, including disbursements, to be $25,000.
Judgment on the default may enter in favor of the plaintiff against the defendant John J. Mercede, Sr., in the amount of $25,000. No costs are taxed.
So Ordered.
D'ANDREA, J.T.R